                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WISCONSIN


DEANDRE EVANS,

          Plaintiff,

     v.                                                       Case No. 19-CV-1862

STEVE (WCS),

          Defendant.


    ORDER DENYING MOTION TO PROCEED WITHOUT PREPAYMENT OF THE
       FILING FEE AND REPORT AND RECOMMENDATION TO DISMISS 1


          On December 19, 2019, DeAndre Evans filed a pro se complaint against an individual

identified as “Steve (WCS).” (Docket # 1.) Evans also filed a motion for leave to proceed

without prepayment of the filing fee (in forma pauperis). (Docket # 2.) Because Evans does not

demonstrate that he is unable to pay the filing fee, and because his complaint does not state a

claim on which relief can be granted and amendment would be futile, I will deny his motion

and recommend that the case be dismissed.

                                           ANALYSIS

          The federal in forma pauperis statute, 28 U.S.C. § 1915, is designed to ensure indigent

litigants meaningful access to the federal courts while at the same time prevent indigent

litigants from filing frivolous, malicious, or repetitive lawsuits. Nietzke v. Williams, 490 U.S.

319, 324 (1989). To authorize a litigant to proceed in forma pauperis, the court must first

determine whether the litigant is able to pay the costs of commencing the action. 28 U.S.C. §


1
  Because the defendant has not yet appeared and had an opportunity to consent or refuse magistrate
judge jurisdiction, I issue a report and recommendation regarding dismissal. See Coleman v. Labor and
Industry Review Commission, 860 F.3d 461 (7th Cir. 2017).
1915(a). Second, the court must determine whether the action is frivolous or malicious, fails

to state a claim on which relief may be granted, or seeks monetary relief against a defendant

who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B)(i)–(iii).

       The standards for reviewing dismissal for failure to state a claim under 28 U.S.C. §

1915(e)(2)(B)(ii) are the same as those for reviewing a dismissal under Federal Rule of Civil

Procedure 12(b)(6). See DeWalt v. Carter, 224 F.3d 607, 611-12 (7th Cir. 2000). In evaluating

whether a plaintiff’s complaint fails to state a claim, a court must take the plaintiff’s factual

allegations as true and draw all reasonable inferences in his favor. Id. at 612. Although a

complaint need not contain “‘detailed factual allegations,’” a complaint that offers “‘labels

and conclusions’ or ‘a formulaic recitation of the elements of a cause of action will not do.’”

Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 555 (2007)).

       Evans states that he earns $950.00 per month in wages or salary but names no

employer; he appears to have mistakenly referred to the $950.00 he receives in monthly social

security payments. (Docket # 2 at 2.) Evans does not list any expenses. On this information,

I would be obliged to conclude that Evans can pay the one-time $400 filing fee from his

monthly surplus of $950.

       Additionally, Evans’ complaint does not state any claim on which relief could be

granted. Two days before this complaint was filed, Judge Pepper dismissed another complaint

by Evans that suffered a similar defect. (Evans v. Ben, No. 19-cv-1704 (E.D. Wis. Dec. 17,

2019), ECF # 3.) As in that case, Evans does not explain who the named defendant (“Steve

(WCS)”) is or what Steve did to him, when he did it, where he did it, or how he did it. This

complaint is slightly more coherent, as construing Evans’ complaint broadly, I can assume

                                               2
that Steve is an employee of WCS. But Evans alleges no specific actions by Steve or any other

employee of WCS. He states:

       The people at WCS are trying to make me move into their rooming houses, to
       say I know the people that they’re affiliated with in order to put a case on me,
       by using technology (voices in my head) in order to build a case. They act as if
       they’re helping, but in actuality they hurting me to use the government as a
       puppet to stop me from furthering my future. They are also trying to use my
       social security checks to benefit others.

(Docket # 1 at 3.) These allegations are disjointed, vague, and conclusory. Furthermore,

Evans does not explain what he wants this court to do about these perceived grievances,

leaving the “Relief Wanted” section blank (Id. at 4.) I cannot construe this complaint as

stating any claim on which relief could be granted and see no possibility that amendment

would cure the defects.

       Additionally, Evans has alleged no basis for federal jurisdiction. A federal court can

decide cases involving violations of federal laws or the federal Constitution, 28 U.S.C. §1331,

or cases between citizens of different states in some circumstances, 28 U.S.C. § 1332. Evans

did not check either of the boxes under “Jurisdiction” on the complaint form. Indeed, as

Evans has not stated any federal claim against Steve and both are apparently Wisconsin

citizens, there is no basis for federal jurisdiction.

       In sum, Evans fails to demonstrate that he is indigent and fails to state any claim on

which relief could be granted, and there is no basis for federal jurisdiction. Because

amendment could not conceivably cure the defects in Evans’ complaint, I will deny his

request to proceed in forma pauperis and recommend that the action be dismissed.

                  ORDER AND REPORT AND RECOMMENDATION

       NOW, THEREFORE, IT IS ORDERED that Evans’s motion to proceed without

prepayment of the filing fee (Docket # 2) is DENIED.
                                                  3
       NOW, THEREFORE, IT IS RECOMMENDED that Evans’s complaint (Docket #

1) be dismissed without prejudice.

       Your attention is directed to General L.R. 72(c), 28 U.S.C. § 636(b)(1)(B) and Federal

Rules of Criminal Procedure 59(b), or Federal Rules of Civil Procedure 72(b) if applicable,

whereby written objections to any recommendation or order herein, or part thereof, may be

filed within fourteen days of the date of service of this recommendation or order. Objections

are to be filed in accordance with the Eastern District of Wisconsin’s electronic case filing

procedures. Failure to file a timely objection with the district court shall result in a waiver of

a party’s right to appeal. If no response or reply will be filed, please notify the Court in writing.

       Dated at Milwaukee, Wisconsin this 23rd day of December, 2019.


                                                      BY THE COURT:

                                                      s/Nancy Joseph
                                                      NANCY JOSEPH
                                                      United States Magistrate Judge




                                                 4
